Citation Nr: 0912316	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-28 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis bilateral feet with onychomycosis all toenails, 
previously claimed as bilateral frostbite.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for foot 
injury, unspecified.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In September 2008, the Veteran and his spouse testified at a 
Board hearing before the undersigned in Newark, New Jersey.  
A transcript of the hearing has been added to the record.





FINDINGS OF FACT

1.  In November 2006, the Newark RO denied reopening the 
Veteran's claim for entitlement to service connection for 
PTSD.  The Veteran did not file a timely appeal.

2.  The evidence associated with the claims file subsequent 
to the November 2006 Newark RO decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.

3.  In November 2006, the Newark RO denied reopening the 
Veteran's claim for entitlement to service connection for 
tinea pedis bilateral feet with onychomycosis all toenails, 
previously claimed as bilateral frostbite.  The Veteran did 
not file a timely appeal.

4.  The evidence associated with the claims file subsequent 
to the November 2006 Newark RO decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for tinea pedis bilateral feet with 
onychomycosis all toenails, previously claimed as bilateral 
frostbite.

5.  In August 2002, the Newark RO denied entitlement to 
service connection for foot injury, unspecified.  The Veteran 
did not file a timely appeal.

6.  The evidence associated with the claims file subsequent 
to the August 2002 Newark RO decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for foot injury, unspecified.

7.  In November 2006, the Newark RO denied reopening the 
Veteran's claim for entitlement to service connection for 
hearing loss.  The Veteran did not file a timely appeal.

8.  The evidence associated with the claims file subsequent 
to the November 2006 Newark RO decision does raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for hearing loss.

9.  In November 2006, the Newark RO denied reopening the 
Veteran's claim for entitlement to service connection for 
tinnitus.  The Veteran did not file a timely appeal.

10.  The evidence associated with the claims file subsequent 
to the November 2006 Newark RO decision does raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for tinnitus.

11.  The Veteran does not have a current disability of 
bilateral hearing loss for VA disability compensation 
purposes.

12.  The Veteran's reported tinnitus did not begin in 
service, was not chronic in service, was not continuous after 
service separation, and is not related by competent evidence 
to his active military service.


CONCLUSIONS OF LAW

1.  The November 2006 Newark RO decision denying reopening 
the claim for service connection for PTSD is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1100 (2008).

2.  The additional evidence presented since the November 2006 
Newark RO decision is not new and material, and the claim for 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

3.  The November 2006 Newark RO decision denying reopening 
the claim for service connection for tinea pedis bilateral 
feet with onychomycosis all toenails, previously claimed as 
bilateral frostbite, is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2008); 38 C.F.R. § 20.1100 (2008).

4.  The additional evidence presented since the November 2006 
Newark RO decision is not new and material, and the claim for 
entitlement to service connection for tinea pedis bilateral 
feet with onychomycosis all toenails, previously claimed as 
bilateral frostbite, is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

5.  The August 2002 Newark RO decision denying service 
connection for foot injury, unspecified, is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1100 (2008).

6.  The additional evidence presented since the August 2002 
Newark RO decision is not new and material, and the claim for 
entitlement to service connection for foot injury, 
unspecified, is not reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).

7.  The November 2006 Newark RO decision denying entitlement 
to service connection for hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

8.  The additional evidence presented since the November 2006 
Newark RO decision is new and material, and the claim for 
entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).

9.  The November 2006 Newark RO decision denying entitlement 
to service connection for tinnitus is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

10.  The additional evidence presented since the November 
2006 Newark RO decision is new and material, and the claim 
for entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).  
  
11.  The criteria for service connection for hearing loss 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

12.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Criteria

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

PTSD - No New and Material Evidence

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In the November 2006 rating decision, the RO declined to 
reopen the Veteran's claim because the stressor statement 
submitted by the Veteran did not constitute new and material 
evidence.  The Veteran's claim for service connection for 
PTSD was originally denied in October 2004 because the 
Veteran did not engage in combat and there was no 
corroborating evidence of the claimed stressors.

After the November 2006 decision, many VA psychiatric 
treatment records were added to the claims file.  Also, the 
Veteran and his spouse testified at the September 2008 Board 
hearing.  While all of this evidence is new, it is not 
material because none of the new evidence shows that the 
Veteran engaged in combat nor can it be used to corroborate 
his claimed stressors.  The Veteran's testimony about his 
service in Korea is cumulative to earlier statements in the 
record that the RO already researched and attempted to 
corroborate prior to the November 2006 decision.  

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the requirements 
for reopening are not met, and the Newark RO's previous 
November 2006 decision remains final.  As the appellant has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

Tinea Pedis with Onychomycosis - No New and Material Evidence

In the November 2006 rating decision, the RO declined to 
reopen the Veteran's claim because the statement submitted by 
the Veteran did not constitute new and material evidence.  In 
September 2006, the claim had been reopened and then denied 
on the merits after the RO considered a July 2006 VA 
examination that diagnosed tinea pedis bilateral feet with 
onychomycosis all toenails.  The RO determined that the 
condition was not incurred in or aggravated by military 
service.  The RO noted that the service treatment records 
were negative for tinea pedis or onychomycosis of either 
foot.

After the November 2006 decision, VA treatment records and 
the Veteran's testimony and statements about his foot and 
toenail conditions have been added to the claims file.  While 
the Board has considered the Veteran's oral and written 
assertions; however, none of this evidence provides a basis 
to reopen the claim.  The claim turns on the medical matters 
of diagnosis and etiology-matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran is not shown to be 
other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, none of the lay 
assertions in this regard are material because the 
unestablished facts in this case are ones of medical nexus. 

Thus, the Board concludes that new and material evidence to 
reopen the claim for service connection for tinea pedis 
bilateral feet with onychomycosis all toenails, previously 
claimed as bilateral frostbite, has not been received, the 
requirements for reopening are not met, and the Newark RO's 
previous November 2006 decision remains final.  

Unspecified Foot Injury - No New and Material Evidence

In the August 2002 rating decision, the Newark RO noted that 
the service treatment records failed to show treatment for or 
complaints of a foot injury.  The Veteran failed to report 
for a VA examination.  Thus, there was no diagnosis made.

After the August 2002 decision, no new evidence was added to 
the claims file regarding a foot injury until the September 
2008 Board hearing.  There, the Veteran testified that the 
foot injury he referred to was fallen arches as a result of 
his foot fungus.  The Veteran clarified that he was not 
claiming any traumatic injury to the feet.  Therefore, this 
issue is not separate from the other foot issue.  Likewise, 
there is no new or material medical evidence that links any 
current disease or injury to the foot with service.  The 
Newark RO's previous August 2002 decision remains final.  

Hearing Loss and Tinnitus - New and Material Evidence

In the November 2006 rating decision, the RO declined to 
reopen the Veteran's claims because the statement submitted 
by the Veteran did not constitute new and material evidence.  
In a May 1991 decision, the Board reopened claims for hearing 
loss and tinnitus following an RO decision denying service 
connection in 1988.  Nevertheless, the Board upheld the 
denial because service treatment records showed normal 
hearing at separation, no complaints of tinnitus during 
active duty service, no confirmation of an organic hearing 
loss by audiometric testing, and no clinical documentation 
establishing a causal relationship between any hearing loss 
or tinnitus and service.

Following the November 2006 decision, new and material 
evidence was received in the form of a June 2007 letter from 
a VA audiologist.  Subsequently, the Veteran underwent a VA 
audiological examination in August 2007.  This constitutes 
new and material evidence and the claims for hearing loss and 
tinnitus are reopened.

Accordingly, the Board will proceed to the merits of the 
claims.

Hearing Loss and Tinnitus - Service Connection

To reiterate for the purpose of clarity, service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

Certain chronic disabilities, such as a sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In his June 2007 letter, the VA treating audiologist reported 
that the Veteran was examined and found to have a mild 
sloping to severe sensorineural hearing loss bilaterally.  
Word recognition in the right ear was 76 percent and 80 
percent in the left ear.  No audiometric data was reported in 
either the June 2007 letter or corresponding treatment note 
from March 2007.  The Board cannot use these test results to 
find a current diagnosis of hearing loss because there is no 
record of auditory thresholds at the various required 
frequencies, and the audiologist did not indicate whether he 
used the Maryland CNC Test to obtain the cited word 
recognition scores.  See 38 C.F.R. § 3.385.

The August 2007 VA examination produced no reliable test 
results.  The examiner noted that there was no response in 
either ear at any frequency and no response to speech in 
either ear.  Thus, the examiner was unable to make any 
statement regarding the Veteran's hearing loss for rating 
purposes.

There is no current diagnosis for rating purposes.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

In addition to the lack of a current diagnosis, the Board 
finds no nexus between any hearing loss or tinnitus and 
service.  The service treatment records are negative for any 
complaints, diagnosis, or treatment of hearing loss or 
tinnitus in service.

The June 2007 audiologist opined that the Veteran's hearing 
loss and reported tinnitus were consistent with described 
military noise exposure and at least as likely as not a 
result of military acoustic trauma.  The Board gives no 
weight to this opinion because it is based on the Veteran's 
inaccurate description of his medical history.  The Veteran 
told the audiologist that he has had ongoing right ear 
tinnitus since service and gradually diminished hearing.  The 
service treatment records and post-service treatment records, 
which there is no indication that the audiologist reviewed, 
are completely inconsistent with the Veteran's description. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist
 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in January 2007 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The letter notified the Veteran of 
the appropriate disability rating and effective date of any 
grant of service connection.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, the notice provided in 
January 2007 addressed the specific information and evidence 
necessary to reopen the claims for service connection for:  
PTSD; tinea pedis bilateral feet with onychomycosis all 
toenails, previously claimed as bilateral frostbite; foot 
injury, unspecified; hearing loss; and tinnitus.  The notice 
adequately informed him of the specific bases for the prior 
denials of his claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (in claim to reopen a previously denied claim for 
service connection, 38 U.S.C.A. § 5103(a) requires that VA 
issue a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for PTSD is 
denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for tinea pedis 
bilateral feet with onychomycosis all toenails, previously 
claimed as bilateral frostbite, is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for foot 
injury, unspecified, is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for hearing loss has 
been received, the appeal is granted.

To the limited extent that new and material evidence to 
reopen the claim for service connection for tinnitus has been 
received, the appeal is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


